     Case 3:20-cv-00160-MMD-WGC Document 23 Filed 09/16/21 Page 1 of 1


1

2

3                                UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                     ***

6      DAVID COLE,                                          Case No. 3:20-cv-00160-MMD-WGC

7                                       Plaintiff,                       ORDER
              v.
8
       BRYANT, et al.,
9
                                   Defendants.
10

11           Plaintiff, who was incarcerated in the custody of the Nevada Department of

12    Corrections (“NDOC”), filed suit under 42 U.S.C. § 1983. (ECF No. 6.) Defendant David

13    Esquivel recently filed a notice to the Court that Plaintiff was paroled but has not filed a

14    change of address notice in compliance with LR IA 3-1. (ECF No. 20.) Defendant’s

15    counsel also noted he is unable to contact Plaintiff. (Id. at 2.) LR IA 3-1 provides:

16           An attorney or pro se party must immediately file with the court written
             notification of any change of mailing address, email address, telephone
17           number, or facsimile number. The notification must include proof of service
             on each opposing party or the party’s attorney. Failure to comply with this
18           rule may result in the dismissal of the action, entry of default judgment, or
             other sanctions as deemed appropriate by the court.
19

20    Id. Thus, Plaintiff must file a written change of address notification because he has

21    apparently been paroled.

22           It is therefore ordered that Plaintiff must file a written change of address notification

23    by October 14, 2021.

24           It is further ordered that, if Plaintiff does not timely file a written change of address

25    notification, the Court will dismiss this case in its entirety, without prejudice.

26           DATED THIS 16th Day of September 2021.

27
28                                                   MIRANDA M. DU
                                                     CHIEF UNITED STATES DISTRICT JUDGE
